[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTED MEMORANDUM OF DECISION
The court hereby corrects a typographical error of omission which eliminated the word "owner" in the descriptive phase "property owner" and the following shall be substituted in lieu of page 21 of the Memorandum of Decision dated and filed January 30, 1998:
"condemnation. The property owner has a means to call them off by paying the overdue liens and taxes.
To the extent that the defendants' actions or conduct in allegedly pursuing tax foreclosure would arguably otherwise amount to a "condemnation" of the plaintiff's properties by way of a "taking," the plaintiff's complaint fails to state a cause of action for inverse condemnation because, upon the allegations as viewed in a light most favorable to the plaintiff, it appears as though the defendants have merely planned in anticipation of the taking and, if anything, conducted preliminary steps to accomplish the taking. Certainly the plaintiff has not alleged that the defendants have physically taken its properties. The defendants motion to strike count four of the amended complaint is granted."
FLYNN, J